EXHIBIT 10.67
 
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
KEYES CORN HANDLING AGREEMENT
 
This KEYES CORN HANDLING AGREEMENT("Agreement") is dated as of March 23, 2011,
for reference purposes and is entered into by and between A. L. GILBERT COMPANY,
a California corporation ("Gilbert"), on one hand, and AE ADVANCED FUELS KEYES,
INC., a Delaware Corporation ("AEAF Keyes") and J.D. HEISKELL HOLDINGS, LLC, a
California Limited Liability Company ("Heiskell").  For purposes of this
Agreement,  AEAF Keyes and Heiskell will collectively be referred to as the
"Producer".
 
RECITALS

 
A.           AEAF Keyes and Heiskell have entered into a Corn Procurement and
Working Capital Agreement of even date herewith whereby Heiskell has agreed to
supply AEAF Keyes all of its requirements for whole yellow corn to be used by
AEAF Keyes to produce ethanol at an ethanol plant located in Keyes, California
that AEAF Keyes currently leases from Cilion, Inc. (the “Ethanol Plant”).
 
B.           The Ethanol Plant is located on property that is contiguous to
Gilbert’s feed mill (the “Gilbert Facility”).
 
C.           To produce ethanol, AEAF Keyes will purchase corn for delivery by
rail to the Ethanol Plant via a railroad spur owned by Gilbert which is located
on the Gilbert Facility, and AEAF Keyes has entered into an Agreement with
Heiskell to purchase the corn and provide logistic rail delivery services for
this purpose.
 
D.            In conjunction therewith, Producer and Gilbert desire to enter
into an agreement whereby Producer will be allowed to receive shuttle train
loads of corn (estimated at 4 to 5 trains per month containing approximately 100
cars per shuttle train) which will be offloaded by Gilbert in accordance with
Union Pacific Railroad (“UPRR”) shuttle train program standards and the terms
and conditions of this Agreement.
 
AGREEMENT
NOW, THEREFORE, the parties agree as follows:

 
           1.            Corn Supply. Following the Ethanol Plant repair and
commissioning, Gilbert agrees to allow Producer to receive shuttle trainloads of
corn (estimated at 4 to 5 trains per month containing approximately 100 cars per
shuttle train), which will be offloaded by Gilbert in accordance with UPRR
shuttle train program standards. Heiskell will pay Gilbert a [***] per ton
handling fee for offloading services, including use of Gilbert's equipment and
storage facilities, (the “Handling Fee”). Offloaded corn will be stored in
Gilbert's dedicated approximately 14,000-ton corn silo on Gilbert's Facility
(the "North Silo"). AEAF Keyes will be responsible for operating the conveying
equipment from the North Silo to the Ethanol Plant.  Heiskell will be
responsible to procure all of its own corn, control logistics of trains into
Gilbert's Facility, as well as collect all UPRR incentive rebates. Producer
agrees that all corn to be processed at the Ethanol Plant will be offloaded by
Gilbert. Heiskell shall purchase number two (2) yellow dent corn which shall be
of merchantable quality and suitable for animal feed purposes and with aflatoxen
levels safe and acceptable for lactating cows (less than 20 ppb).  Gilbert's
Handling Fee shall be based on the documented weight of corn at the point of
origination and AEAF Keyes  shall be responsible for inventory shrink, if any.
Heiskell will pay Gilbert the Handling Fee within [***]days of unloading the
corn for the Producer. Heiskell will provide Gilbert with all records
documenting the weight of corn at the point of origination relating to corn
offloaded by Gilbert pursuant to this Agreement, at Gilbert’s request.  The
Handling Fee shall be subject to adjustment beginning in 2014 as described
below. The formula for adjustment of the Handling Fee is set forth in Exhibit
"A" attached hereto.
 
 
1

--------------------------------------------------------------------------------

 
 
Gilbert shall dedicate the North Silo on Gilbert’s Facility for use by Producer
in storing corn for the production of ethanol.  Gilbert acknowledges that the
corn stored in the North Silo is owned by Heiskell and Gilbert shall permit
Heiskell, its employees and representatives to enter Gilbert's premises on 24
hours advance notice during the term of this Agreement and for a period of two
weeks following the termination of this Agreement for the purpose of accessing
the Heiskell corn stored in the North Silo, provided that Heiskell shall be
responsible for any damage to Gilbert's premises caused by Heiskell, its
employees or representatives as a result of such access.
 
In addition to the Handling Fee, “AEAF Keyes” shall pay Gilbert [***] for the
offloading services contemplated by this Agreement (the “Unload
Incentive”).  AEAF Keyes hereby assigns to Gilbert the earned Unload Incentive
proceeds due to AEAF Keyes from Heiskell under Section 2.3 of the Corn
Procurement and Working Capital Agreement dated March 9, 2011 between Heiskell
and AEAF Keyes.  “AEAF Keyes” will pay Gilbert the Unload Incentive within [***]
of Heiskell’s receipt of unload incentives received from UPRR for rail cars
offloaded by Gilbert.  Heiskell will provide “AEAF Keyes” and Gilbert with
copies of all records relating to unload incentives paid by UPRR for rail cars
offloaded by Gilbert, at Gilbert’s request.  To receive [***] Unload Incentive,
Gilbert shall be solely responsible for the timely transfer and storage of corn
received on each shuttle train ordered by the Producer.  Any delay in offloading
corn from said shuttles which may result in a reduction of the Unload Incentive
shall be the sole responsiblitiy of Gilbert, and the Incentive payment will
reflect the reduced amount.  Neither Heiskell nor AEAF Keyes will be responsible
for compensating Gilbert for any such reduced amount.

 
           2.             Term. The initial term of this Agreement shall
commence on the date that corn procured by Heiskell is delivered to the Gilbert
Facility and shall end on the next December 31st  ("Initial Contract Year").
Each contract year shal1 begin on January 1st and end on the next succeeding
December 31st. This Agreement shall continue for the Initial Contract Year and
for one (1) full contract year thereafter. This Agreement shall continue
annually thereafter unless either party gives notice of termination prior to
June 30th of the year in which the next Contract Year would end, in which case
this Agreement will terminate effective the next December 31st. Either party may
cancel this Agreement immediately upon notice to the other party, if such other
party shal1 have become bankrupt or insolvent or entered into an assignment for
the benefit of creditors or had a receiver appointed for its assets or become
the subject of any winding up of its business or any judicial proceeding
relating to or arising out of its financial condition. Subject to the notice and
right to cure provisions as set forth in paragraph 5, the non-defaulting party
may cancel this Agreement upon any default by the other party.
 
           3.            Logistics. Heiskell will establish, manage, monitor and
communicate logistics to insure that corn is received in a timely and efficient
manner, including all inbound rail and/or truck logistics to limit demurrage and
to insure an uninterrupted supply of corn for the operations of Gilbert and
Producer.  Producer will be responsible for all freight charges and other
charges imposed by UPRR, including, but not limited to, demurrage in connection
with the delivery and return of rail cars in a timely and efficient manner.
Producer shall use its reasonable best efforts to provide Gilbert with a monthly
forecast of the planned delivery of corn for use in AEAF Keye’s operation.

 
           4.           Independent Contractors. This Agreement does not
constitute and shall in no way be construed to constitute or give rise to a
partnership, joint venture or similar relationship between the parties hereto.
Each party shall perform its obligations under this Agreement as an independent
contractor and not as an agent for the other. No party shall have the right to
obligate or bind the other party in any manner whatsoever except as specifically
provided herein.

 
           5.           Events of Default and Remedies. If either party defaults
in respect of its obligations under this Agreement, the other party may give
notice of default. If such default is not cured within fifteen (15) days of such
notice, the non-defaulting party shall be entitled to such remedies as are
available at law, including, but not limited, cancellation of this
Agreement.   Notwithstanding the foregoing, in no event shall any party be
liable to any other party for any indirect, consequential, punitive or special
damages, loss of business expectation or business interruptions, arising in any
way out of this Agreement or any breach of this Agreement except to the extent
expressly provided for herein.
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
2

--------------------------------------------------------------------------------

 
 
           6.           General Provisions.

 
                                 (a)           Time of the Essence. Time is of
the essence with respect to each and every provision of this Agreement and the
performance, occurrence and satisfaction of each and every term and condition of
this Agreement.

 
                                 (b)           Cooperation of Parties. The
parties shall cooperate with each other in carrying out the terms of this
Agreement and shall execute any additional instruments, documents, instructions,
authorizations or other items that are reasonably necessary to comply with the
terms of this Agreement.

 
                                 (c)           Complete Agreement. This
Agreement, and the other Agreements referenced herein, set forth the entire
agreement between the parties with respect to the subject matter of the
Agreement, and any and all prior agreements, whether oral or written, are hereby
superseded. No modification of this Agreement shall become binding unless the
same is in writing and signed by both parties hereto.

 
                                 (d)           Notices. Unless another form of
notice or other manner of giving notice is expressly authorized by other
provisions of this Agreement, any notices required or permitted under this
Agreement must be in writing, and shall be personally delivered or sent by
certified or registered mail, postage prepaid, return receipt requested, or sent
by facsimile, to each party to whom the notice is to be given at the address set
forth below. An attempt to give purported notice not in compliance with these
requirements shall be invalid and ineffective. Notice shall be deemed to have
been received upon the earlier of (a) if personally delivered, the date of
delivery to the address of the person to receive such notice (b) if mailed,
three (3) business days after the date of posting by the United States post
office, (c) if delivered by Federal Express or other overnight courier, the next
business day, or (d) if given by facsimile, when sent with confirmation of
receipt. Notices are to be personally delivered or mailed as follows:
 
To Gilbert:

 
A.L. Gilbert Company
Attn: David Gilbert
304 N. Yosemite
Oakdale, CA 95361
Phone: (209) 847-1721
Fax: (209) 847-3542
 
To AEAF Keyes:

 
AEAF Keyes, Inc.
Attn: Eric McAfee
20400 Stevens Creek Blvd, Suite 700
Cupertino, California 95014
Phone: (408) 213-0928
Fax:  (408) 252-8044
 
To Heiskell:
 
J.D. Heiskell Holdings, LLC
Attn: Tim Regan
116 West Cedar Ave
Tulare, California  93274
Phone: (559) 685-6100
 Fax: (559) 686-8697
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
3

--------------------------------------------------------------------------------

 
 
                                (e)           Attorney's Fees. In the event of
any dispute between the parties arising out of or in connection with this
Agreement, the subject matter hereof, or the rights or duties of the parties in
relation thereto, the prevailing party shall be entitled to a reasonable sum as
and for attorneys' fees and costs as shall be determined by the parties or by
the court should litigation be brought to resolve the dispute.

 
                                (f)           Assignment. Neither this Agreement
nor any of the rights and obligations hereunder may be assigned or otherwise
transferred by a party to this Agreement without the prior written consent of
the other parties. Any attempt to assign or transfer this Agreement or any
rights hereunder without such consent shall be null and void and of no force and
effect.
 
(g)           Inurement. This Agreement shall inure to the benefit of and shall
be binding upon, the permitted assigns, and successors in interest, of each of
the parties hereto.
 
(h)           Counterparts. This Agreement may be executed in any number of
counterparts and each such counterpart shall be deemed to be an original
document.
 
                                (i)           Force Majeure. No party shall be
liable for failure to perform, in whole or in part, any of the duties or
requirements hereunder if such failure is caused by a catastrophe, riot, war,
strike, fire, accident, act of God or similar happening beyond the control of
the party failing to so perform, including, but not limited to, failure of
processing equipment or change in local, state and federal law preventing either
party from reasonably fulfilling its obligations hereunder. In the event a party
reasonably believes that its ability to perform may be delayed, impaired or
prevented by any cause described above, that party shall immediately notify the
other party of such cause, and provide a copy of any contract, agreement or
document which prevents such performance, and shall promptly and diligently take
such actions as may be necessary and practical under the circumstances to resume
performance under this Agreement.
 
(j)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.
 
----- Signatures on Next Page -----
 
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
4

--------------------------------------------------------------------------------

 
 
This Keyes Corn Handling Agreement is executed as of the date first above
written at Keyes, California.
 

   
A.L. Gilbert Company, a California Corporation
 
By: A.L. Gilbert
Its: President & CEO
 
AEAF Keyes, Inc., a Delaware Corporation
 
By: Eric A. McAfee
Its: Chief Executive Officer
 
J.D. Heiskell Holdings, LLC, a California Limited Liability Company
 
By: Robert Hogden
Its:   VP – California Business Group

 
 
5

--------------------------------------------------------------------------------